DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
A claim interpretation under 35 USC 112(f) is not invoked because persons of ordinary skill in the art reading the specification would understand the term “controller” to have a sufficiently definite meaning as the name for the structure that performs the function particularly in view of the claimed environment which includes utilizing robot(s) and camera(s) to inspect an object in which “controller” is generally understood by those of ordinary skill to denote hardware such as programmable logic controllers.  In other words, all of the pending apparatus claims 1-10 recite a “controller” for one of the claim elements that connotes sufficient structure to avoid an interpretation under 35 USC 112(f) consistent with MPEP 2181(I)(A) and the case law cited therein.
Response to Amendment
Applicant filed a RCE together with a Reply on 15 January 2021.  In that Reply, Applicant:
rewrote allowable dependent claim 8 into independent form by adding the limitations of base claim 6 and intervening claim 7 thereby placing independent claim 8 into condition for allowance; and
amended independent claims 1, 6, 10, and 11 in a manner that distinguishes over the applied art as explained below.  
 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Weinzimmer (US 6,681,151 B1) and Watanabe (US 6,114,824 A) are the closest prior art and were applied in the Final Rejection mailed 16 October 2020.
The combination of Weinzimmer and Kazi renders obvious an object inspection system having first and second objection inspection devices as detailed in the Final Office Action to reject claims 1-7, 9, 10 and 11. 
In regards to claim 8:  although Weinzimmer discloses obtaining an inspection parameter in Fig. 6, step 610 which is a coordinate system transformation from image (camera) coordinates to robot coordinates and that absolute image position is mapped to a computed (adjusted) absolute robot position in column 13, lines 35-40 such that adjustment of the inspection position via an image-robot coordinate transformation is within the disclosure of Weinzimmer; none of the art of record taken alone or in combination discloses or fairly suggests the details of acquiring and storing a new inspection parameter reset by adjusting the inspection parameter based on the imaged data of the object imaged by the second camera, wherein the first controller is configured to obtain the new inspection parameter from the second controller to update the inspection parameter in combination with the other features of claim 7 reciting wherein the second controller is configured to cause the second camera to image the object at the second inspection position to acquire imaged data of the object in the second image coordinate system and the features of base claim 6.
none of the art of record taken alone or in combination discloses or fairly suggests a second index object configured to be gripped bv the second robot at a predetermined second gripping position and moved with respect to the second camera by the second robot to be imaged by the second camera, the second index object including a second index being configured for representing a position of the second index with respect to the second camera in a second image coordinate system of the second camera, the second image coordinate system corresponding to the first image coordinate system, the position of the second index with respect to the second robot when the second robot grips the second index
object at the second gripping position being the same as that of the first index with respect to the first robot when the first robot grips the first index object at the first gripping position in combination with the first and second object inspection devices and their respective first and second cameras, robots, index objects, and controllers with all of the recited functionality and details recited in amended independent claim 6.
	Furthermore, Applicant’s arguments regarding claim 6 are considered persuasive.  See pages 12-15 of the Reply filed 15 January 2021.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486